FILED
                            NOT FOR PUBLICATION                                  JUL 05 2013

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LAKHVIR SINGH.,                                   No. 08-74000

              Petitioner,                         Agency Nos. A97-101-653

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr.,
Attorney General of the United States,

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 11, 2013**
                              San Francisco, California

Before: FERNANDEZ and CALLAHAN, Circuit Judges, and VANCE, Chief
District Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Sarah S. Vance, Chief District Judge for the United
States District Court for the Eastern District of Louisiana, sitting by designation.
                                           1
      Lakhvir Singh, a citizen of India and a Sikh, seeks review of the order of the

Board of Immigration Appeals (“BIA”) that dismissed his appeal from an

immigration judge’s denial of his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review the agency’s factual findings for

substantial evidence. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009).

We deny the petition for review.

      Substantial evidence supports the agency’s determination to deny Singh

asylum based on a finding that his testimony was not credible. First, Singh gave

inconsistent testimony about when and how he joined the political party that was

the impetus for his alleged persecution. Further, his testimony regarding his first

arrest omitted a serious form of abuse that he described in his asylum application,

and his explanation for the omission was implausible. Third, he offered

inconsistent evidence as to whether he had to spend several days in a hospital

crying in pain as a result of his injuries or just went for treatment at a doctor's

private residence. These inconsistencies support the immigration judge's adverse

credibility determination because they "strike at the heart of the claim." See Singh

v. Gonzales, 439 F.3d 1100, 1105 (9th Cir. 2006).




                                            2
      Because Singh failed to demonstrate his eligibility for asylum, it follows that

he did not satisfy the more stringent standard for withholding of removal. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, because Singh's CAT claim is based on the same testimony the

immigration judge determined was not credible, and Singh did not support his

claim with other evidence, he has failed to establish eligibility for CAT relief. See

id. at 1156-57.



PETITION FOR REVIEW DENIED.




                                           3